 


113 HR 2896 IH: Brownfields Utilization, Investment, and Local Development Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2896 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2013 
Ms. Slaughter (for herself, Mr. Higgins, Mr. Maffei, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to modify provisions relating to grants, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Brownfields Utilization, Investment, and Local Development Act of 2013 or the BUILD Act.
2.Expanded eligibility for nonprofit organizationsSection 104(k)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended—
(1)in subparagraph (G), by striking or after the semicolon;
(2)in subparagraph (H), by striking the period at the end and inserting a semicolon; and
(3)by adding at the end the following:

(I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code;
(J)a limited liability corporation in which all managing members are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I);
(K)a limited partnership in which all general partners are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I); or
(L)a qualified community development entity (as defined in section 45D(c)(1) of the Internal Revenue Code of 1986)..
3.Multipurpose brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
(1)by redesignating paragraphs (4) through (9) and (10) through (12) as paragraphs (5) through (10) and (13) through (15), respectively;
(2)in paragraph (3)(A), by striking subject to paragraphs (4) and (5) and inserting subject to paragraphs (5) and (6); and
(3)by inserting after paragraph (3) the following:

(4)Multipurpose brownfields grants
(A)In generalSubject to subparagraph (D) and paragraphs (5) and (6), the Administrator shall establish a program to provide multipurpose grants to an eligible entity based on the considerations under paragraph (3)(C), to carry out inventory, characterization, assessment, planning, or remediation activities at 1 or more brownfield sites in a proposed area.
(B)Grant amounts
(i)Individual grant amountsEach grant awarded under this paragraph shall not exceed $950,000.
(ii)Cumulative grant amountsThe total amount of grants awarded for each fiscal year under this paragraph shall not exceed 15 percent of the funds made available for the fiscal year to carry out this subsection.
(C)CriteriaIn awarding a grant under this paragraph, the Administrator shall consider the extent to which an eligible entity is able—
(i)to provide an overall plan for revitalization of the 1 or more brownfield sites in the proposed area in which the multipurpose grant will be used;
(ii)to demonstrate a capacity to conduct the range of eligible activities that will be funded by the multipurpose grant; and
(iii)to demonstrate that a multipurpose grant will meet the needs of the 1 or more brownfield sites in the proposed area.
(D)ConditionAs a condition of receiving a grant under this paragraph, each eligible entity shall expend the full amount of the grant not later than the date that is 3 years after the date on which the grant is awarded to the eligible entity unless the Administrator, in the discretion of the Administrator, provides an extension..
4.Treatment of certain publicly owned brownfield sitesSection 104(k)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(2)) is amended by adding at the end the following:

(C)Exemption for certain publicly owned brownfield sitesNotwithstanding any other provision of law, an eligible entity that is a governmental entity may receive a grant under this paragraph for property acquired by that governmental entity prior to January 11, 2002, even if the governmental entity does not qualify as a bona fide prospective purchaser (as that term is defined in section 101(40))..
5.Increased funding for remediation grantsSection 104(k)(3)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)(ii)) is amended by striking $200,000 for each site to be remediated and inserting $500,000 for each site to be remediated, which limit may be waived by the Administrator, but not to exceed a total of $650,000 for each site, based on the anticipated level of contamination, size, or ownership status of the site.
6.Allowing administrative costs for grant recipientsParagraph (5) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended—
(1)in subparagraph (B)—
(A)in clause (i)—
(i)by striking subclause (III); and
(ii)by redesignating subclauses (IV) and (V) as subclauses (III) and (IV), respectively;
(B)by striking clause (ii);
(C)by redesignating clause (iii) as clause (ii); and
(D)in clause (ii) (as redesignated by subparagraph (C)), by striking Notwithstanding clause (i)(IV) and inserting Notwithstanding clause (i)(III); and
(2)by adding at the end the following:

(E)Administrative costs
(i)In generalAn eligible entity may use up to 8 percent of the amounts made available under a grant or loan under this subsection for administrative costs.
(ii)RestrictionFor purposes of clause (i), the term administrative costs does not include—
(I)investigation and identification of the extent of contamination;
(II)design and performance of a response action; or
(III)monitoring of a natural resource..
7.Small community technical assistanceParagraph (7)(A) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended—
(1)by striking The Administrator and inserting the following:

(i)In generalThe Administrator; and
(2)by inserting after clause (i) (as added by paragraph (1)) the following:

(ii)Small community recipientsIn carrying out the program under clause (i), the Administrator shall give priority to small communities, Indian tribes, rural areas, or low-income areas with a population of not more than 15,000 individuals, as determined by the latest available decennial census..
8.Waterfront brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended by inserting after paragraph (10) (as redesignated by section 3(1)) the following: 

(11)Waterfront brownfield sites
(A)Definition of waterfront brownfield siteIn this paragraph, the term waterfront brownfield site means a brownfield site that is adjacent to a body of water or a federally designated floodplain.
(B)RequirementsIn providing grants under this subsection, the Administrator shall—
(i)take into consideration whether the brownfield site to be served by the grant is a waterfront brownfield site; and
(ii)give consideration to waterfront brownfield sites..
9.Clean energy brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as amended by section 8) is amended by inserting after paragraph (11) the following:

(12)Clean energy projects at brownfield sites
(A)Definition of clean energy projectIn this paragraph, the term clean energy project means—
(i)a facility that generates renewable electricity from wind, solar, or geothermal energy; and
(ii)any energy efficiency improvement project at a facility, including combined heat and power and district energy.
(B)EstablishmentThe Administrator shall establish a program to provide grants—
(i)to eligible entities to carry out inventory, characterization, assessment, planning, feasibility analysis, design, or remediation activities to locate a clean energy project at 1 or more brownfield sites; and
(ii)to capitalize a revolving loan fund for the purposes described in clause (i).
(C)Maximum amountA grant under this paragraph shall not exceed $500,000..
10.Targeted funding for StatesParagraph (15) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended by adding at the end the following:

(C)Targeted fundingOf the amounts made available under subparagraph (A) for a fiscal year, the Administrator may use not more than $2,000,000 to provide grants to States for purposes authorized under section 128(a), subject to the condition that each State that receives a grant under this subparagraph shall have used at least 50 percent of the amounts made available to that State in the previous fiscal year to carry out assessment and remediation activities under section 128(a)..
11.Authorization of appropriations
(a)Brownfields revitalization fundingParagraph (15)(A) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1)) is amended by striking 2006 and inserting 2016.
(b)State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended by striking 2006 and inserting 2016. 
 
